DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 14-19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen et al (“Glycohemoglobin filter assay for doctors’ offices based on boronic acid affinity principle.” Clinical Chemistry 43:12 pp. 2390–2396 (1997)) in view of Johnston et al (USP 6,106,732) in view of Nelson (USP 6,024,919.  
Regarding claims 1, 3, 19, 26, Frantzen et al teach an assembly for testing a blood sample in which red blood cells containing both glycated and non-glycated hemoglobin from the blood sample have been precipitated out from the blood sample using a reagent (pg. 2391, col. 2 para. 2: glass fiber to collect Hb precipitate) , the assembly comprising: a first film layer, the film layer including structure defining an aperture (polypropylene strip with wells reads on “polymeric material”); a porous membrane coupled to the first film layer and in fluid communication with the aperture (glass fiber filter), wherein the porous membrane is configured to retain the precipitated glycated and non- glycated hemoglobin particles and red blood cells from the blood sample, while allowing a remaining blood sample to pass through the membrane (pg. 2391, col. 2 para. 2).  Frantzen teach the test strip assembly is configured to be positioned within an optical sensing device to determine, by analyzing a retained blood sample retained on the porous membrane, a percentage of glycated hemoglobin of total hemoglobin in the blood sample (Abstract and Pg. 2390 col. 2 para. 2).  Frantzen et al are silent to the .  
Johnston et al teach a blood sensor having a first planar film layer 15B having an aperture 16; a second planar film layer (11A)  discrete from the first planar film layer (Fig. 3F), wherein a porous membrane (18) is positioned between the first planar film layer and the second planar film layer (Fig. 3F), the porous membrane is coupled to the first planar film layer via a first adhesive layer (adhesive tape 17) positioned therebetween; an absorbent layer (disc 13) positioned between the porous membrane and the second planar film layer configured to aid in moving the remaining blood sample from the aperture (16) to and through the porous membrane; and a second adhesive layer (adhesive tape 12) positioned between the second planar film layer and the absorbent layer to bond the absorbent layer to an inner surface of the second planar film layer (Fig. 3F). Johnston et al teach the second planar film layer is substantially free of structure defining an aperture (Fig. 3F).  Johnston teach the hydrophobic layers that make up the first top layer and second bottom layer can be made of various materials including polyethylene or any solid plastic material that meets the hydrophobicity test and is heavy enough to act as a solid base support (col. 6 lines 38-41, 61-64, reads on “formed of a polymeric material”).    It is advantageous to provide the sandwich layers with the upper and lower planar film layers made of polymeric material with adhesives to provide a compact device that can separate whole 
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the strip layer with wells to hold the membrane filter of Frantzen et al with the first planar and second planar film layers with adhesives holding the porous membrane and absorbent layers of Johnston et al because they are known structures to hold assay membranes, and to provide the above advantage of providing a compact device that can separate whole blood and not leak out the bottom or sides.  
Frantzen/Johnston are silent to the shape of the porous membrane is rectangular.  Frantzen/Johnston teach alternate geometries, support materials, sizes, shapes are not limited to the Fig. 3A-3G (Johnston: col. 10 lines 6-14).
Nelson teach a test strip for optical detecting.  The membrane to face the aperture window 4b is attached using various methods such as acrylic polymer adhesive and clamping (col. 8 lines 6-18).  Nelson teaches the adhesive layer provides a further advantage of water tight seal for use with liquid sample.  Nelson teach the porous membrane (Fig. 2:2) is rectangular. The shape of a device without any 
Regarding claim 5, Frantzen/Johnston /Nelson teach the porous membrane is formed of polysulfone membranes or glass membranes. (Pg. 2391 col. 2 para 2: polysulfone membranes).  Frantzen is silent to a material selected from the group consisting of nitrocellulose, cellulose acetate, polyethylene, polyester, polyether sulfone, and combinations thereof. Johnston teach the porous membrane is formed of a material selected from the group consisting of nitrocellulose, cellulose acetate, polyethylene, polyester, polyether sulfone, and combinations thereof. (cellulosic filter paper, nylons, cytosep).  Johnston teach blood filters such as papers, fiberglasses, nylons, certain grades of composite media such as Cytosep.RTM.  (col. 2 lines 17-24: USP 5,186,843 cellulose acetate blood filter) Filter membranes are well known to be made of porous polymer material such as cellulose acetate.  Therefore it would have been obvious to try cellulose acetate material for the porous membrane choosing from a finite number of identified, predictable solutions to retain larger particles such as precipitated hemoglobin.  
Regarding claim 6, Frantzen/Johnston /Nelson et al teach an axial length of the porous membrane is half or less of an axial length of the first film layer. (Johnston Fig. 3F)
Regarding claims 14-16, Frantzen/Johnston /Nelson teach first planar film layer is silent to the first film layer is formed of a material that has a flexural modulus ranging from 100,000 psi to 600,000 and a tensile strength ranging from 3,000 psi to 15,000 psi; the material is selected from the group 
Nelson teach the carrier layer can be made of polyester (col. 12 line 6).  It is desirable to provide a nonporous polymer to hold porous reaction membranes and are injection molding.  Therefore it would have been obvious to try polymers such as polyester as in Nelson or polyethylene (as is notoriously well known in the art) choosing from a finite number of identified, predictable solutions polymers that are injection moldable, non-porous to hold the porous membranes of Frantzen/Johnston.  
Regarding claims 17, Frantzen/Johnston /Nelson teach wherein the absorbent layer comprises a woven or non-woven material selected from the group consisting of nylon, fiberglass, cellulose, and combinations thereof. (Pg. 2391 col. 2 para. 2: glass fiber disc) 
Regarding claim 18, Frantzen/Johnston /Nelson teach woven fibers (Johnston col. 2 lines 17-24: cites Vogel et al USP 4,816,224 that teaches woven fibers for the separation layer: col. 4 lines 43-50) polyester or cotton for the material to make the layers. Johnston is silent to one-direction woven fiber. There are only two types of woven fiber, unidirectional and multidirectional. Therefore it would have been obvious to try choosing from a finite number of identified, predictable solutions the unidirectional woven fiber to create the woven fiber of Johnston as well-known methods of manufacturing woven absorbent membranes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frantzen/Johnston /Nelson in view of Bae et al (USP 8,158,080).
Regarding claim 7, Frantzen/Johnston /Nelson is silent a sidewall of the aperture is tapered, convex, or concave.  
Bae et al teach a biosensor with an aperture for sample inlet is tapered.  It is advantageous to provide the upper cover with a tapered surface to direct sample into the aperture.  
.
Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen/Johnston/Nelson in view of Law et al (US 2003/0073243).
Regarding claim 9-10, 13, Frantzen/Johnston /Nelson teach the limitations of claim 1 and to detect glycated hemoglobin (col. 6 line 11).  Frantzen/Johnston /Nelson is silent to a plurality of vials containing the reagent configured to lyse red blood cells of the blood sample and precipitate glycated and non-glycated hemoglobin particles from the blood sample, the reagent containing a dye configured to conjugate only with the glycated hemoglobin particles; and instructions for determining an amount of glycated hemoglobin from the blood sample, the instructions including: collecting the blood sample from a patient; combining the blood sample with the reagent to form a mixed blood sample; applying a precipitated portion of the mixed blood sample to the aperture of the test strip assembly; inserting the test strip assembly into an optical sensing device; and operating the optical sensing device to determine the level of glycated hemoglobin in the sample.
Law et al teach a kit using lysis buffers, a plurality of washing solution, and reagent to conjugate on the glycated hemoglobin to detect glycated hemoglobin to provide a one-read method of detecting glycated hemoglobin.  (Para. 0011-0014)  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lyse, wash and reagent to detect the glycated hemoglobin to provide the above advantage of specifically detecting glycated hemoglobin without the need to assess total hemoglobin. 

Regarding claim 11-12, Frantzen/Johnston /Nelson/Law teach the optical sensing device at 620 and 470nm (Frantzen: pg. 2390 col. 2 para. 2). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen/Johnston /Nelson in view of Ramel et al (US 20050227370).
Regarding claim 20, Frantzen/Johnston /Nelson is silent to the porous membrane includes a whitening agent to induce opacity of the porous membrane.  Ramel teach the additions of titanium dioxide to provide an opacity (Para. 0117).  It is desirable to provide white for opacity to aid in detecting the optical changes in the assay with reduced noise.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the whitening agent to induce opacity of the porous membrane of Frantzen/Johnston /Nelson to provide the above advantage of detecting the optical changes in the assay with reduced noise.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 9-20, 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments deal with Ramel that is no longer used in the rejection.  It is further noted that the current claim 1 has not fully incorporated claim 8.  Claim 8 required a composite sheet or roll however claim 1 requires only that the first and second planar film layers are discrete and capable of being manufactured as part of a composite sheet or roll.  It is argued that the discrete layers of Johnston are capable of being manufactured as part of a composite sheet or roll.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Dennis White/Primary Examiner, Art Unit 1798